DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-11, 15-16 & 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Germano [US 6,113,202].  Germano teaches of an emergency response cabinet (fig. 1) comprising: a housing (10) having opposing side walls (16), a bottom wall (18), a top wall (14) and a rear wall (12) cooperating to define a receiving cavity  (shown in fig. 1) therein and a front opening (fig. 1), the receiving cavity being configured to receive at least one piece of protective equipment therein (has the capacity to receive an item / equipment); a front door (52) connected to the housing and being moveable between a closed position (shown in fig. 2) and an open position (shown in figs. 1 & 4 for instance), in the closed position the front door extending over the receiving cavity of the housing, in the open position the receiving cavity being unobstructed by the front door (both shown in the figures).  As to Claim 5, when the rear wall is in a vertical orientation, the front door moves downward from the closed position to the open position (rotates downward in the position shown in fig. 4).  As to Claim 6, the cabinet further comprises at least one latch (56, 57) having engaged and disengaged positions, in the engaged position the latch retaining the front door in the closed position (such as in figs. 2-3).  As to Claim 7, the latch includes a catch (56) and a strike plate (57).  As to Claim 8, the catch is a magnetic catch and the strike plate is a ferromagnetic material (magnets / magnetic attraction).  As to Claim 9, the catch is mounted to the housing and the strike plate is mounted to the front door (shown).  As to Claim 10, the latch is mounted between the top wall and the front door (shown).  As to Claim 11, the latch is mounted between the front door and the housing (shown).  As to Claim 15, the cabinet further comprising a stop (58), a portion (59) of the front door configured to interact with the stop and define the open position of the front door.  As to Claim 16, the stop is mounted to the housing (shown) and the portion of the front door extends from the front door into the housing (such as when the front door is in the closed position), the portion of the front door being aligned with the stop and engaging the stop in the open position (shown).  As to Claim 18, the cabinet further comprising a retaining member (24) provided within the receiving cavity and configured to receive the piece of protective equipment thereon.  As to Claim 19, the retaining member is a hanger (shown), the hanger including a terminal portion extending substantially parallel to the top wall (figs. 1 & 5).  As to Claim 20, the retaining member includes a pair of hangers (plural hangers are shown).
Claims 1-4, 13-14 & 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roach Jr., [US 4,269,461].  Roach teaches of an emergency response cabinet (fig. 1) comprising: a housing (20) having opposing side walls (30, 32), a bottom wall (38), a top wall (40) and a rear wall (36) cooperating to define a receiving cavity  (shown in fig. 1) therein and a front opening (22), the receiving cavity being configured to receive at least one piece of protective equipment therein (has the capacity to receive an item / equipment); a front door (26) connected to the housing and being moveable between a closed position (covering the opening) and an open position (uncovering the opening), in the closed position the front door extending over the receiving cavity of the housing, in the open position the receiving cavity being unobstructed by the front door (as readily apparent).  As to Claim 2, the front door is moveable in a direction parallel to the rear wall (note fig. 1).  As to Claim 3, when in the open position, the front door is parallel to the rear wall.  As to Claim 4, the front door moves laterally relative to the housing between the closed position and the open positions (note fig. 1).  As to Claim 13, the housing includes a groove (24) in each of the opposing side walls and the front door include opposing side edges (shown), the opposing side edges being received within the grooves, whereby the door is slidably received within the grooves.  As to Claim 14, the side walls have a length and a width (shown), the grooves extending in a lengthwise direction along the side walls (fig. 1).  As to Claim 18, the cabinet further comprising a retaining member (34, 44) provided within the receiving cavity and configured to receive the piece of protective equipment thereon.  As to Claim 19, the retaining member is a hanger (34), the hanger including a terminal portion extending substantially parallel to the top wall (fig. 1).  As to Claim 20, the retaining member includes a pair of hangers (plural hangers are shown).
Claims 1 & 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al., [US 2006/0220502].  Williams teaches of an emergency response cabinet (fig. 1) comprising: a housing (20) having opposing side walls, a bottom wall, a top wall and a rear wall (all shown in fig. 1) cooperating to define a receiving cavity  (such as compartment (112)) therein and a front opening (fig. 1), the receiving cavity being configured to receive at least one piece of protective equipment therein (has the capacity to receive an item / equipment); a front door (114) connected to the housing and being moveable between a closed position (covering the opening) and an open position (uncovering the opening), in the closed position the front door extending over the receiving cavity of the housing, in the open position the receiving cavity being unobstructed by the front door (as readily apparent).  As to Claim 18, the cabinet further comprising a retaining member (78) provided within the receiving cavity and configured to receive the piece of protective equipment thereon.  As to Claim 19, the retaining member is a hanger (78), the hanger including a terminal portion extending substantially parallel to the top wall (viewed as the top central terminal portion).  As to Claim 20, the retaining member includes a pair of hangers (plural hangers are shown).
Claims 1-7, 10-11 & 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berg, [US 845,729].  Berg teaches of an emergency response cabinet (fig. 1) comprising: a housing (case) having opposing side walls, a bottom wall, a top wall and a rear wall (defined by the plates (4)) cooperating to define a receiving cavity  (shown in fig. 1) therein and a front opening (fig.1), the receiving cavity being configured to receive at least one piece of protective equipment therein (has the capacity to receive an item / equipment); a front door (8) connected to the housing and being moveable between a closed position (covering the opening – up position) and an open position (uncovering the opening – down position), in the closed position the front door extending over the receiving cavity of the housing, in the open position the receiving cavity being unobstructed by the front door.  As to Claim 2, the front door is moveable in a direction parallel to the rear wall (note fig. 1).  As to Claim 3, when in the open position, the front door is parallel to the rear wall.  As to Claim 4, the front door moves laterally relative to the housing between the closed position and the open positions (note fig. 1).  As to Claim 5, when the rear wall is in a vertical orientation, the front door moves downward from the closed position to the open position (slides downward in the position shown in fig. 1).  As to Claim 6, the cabinet further comprises at least one latch (catch & (30)) having engaged and disengaged positions, in the engaged position the latch retaining the front door in the closed position.  As to Claim 7, the latch includes a catch (catch) and a strike plate (30).  As to Claim 10, the latch is mounted between the top wall and the front door (shown).  As to Claim 11, the latch is mounted between the front door and the housing (shown).  As to Claim 15, the cabinet further comprising a stop (14), a portion (10) of the front door configured to interact with the stop and define the open position of the front door.  As to Claim 16, the stop is mounted to the housing (within a groove (7)) and the portion of the front door extends from the front door into the housing (the groove is viewed as part of the housing and the portion extends into the groove and engages the stop), the portion of the front door being aligned with the stop and engaging the stop in the open position (shown).
Claims 1, 6-7, & 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hermann, [US 2016/0037916].  Herman teaches of an emergency response cabinet (fig. 1) comprising: a housing (10) having opposing side walls, a bottom wall, a top wall and a rear wall (all shown in fig. 1) cooperating to define a receiving cavity (11) therein and a front opening (fig.1), the receiving cavity being configured to receive at least one piece of protective equipment therein (has the capacity to receive an item / equipment); a front door (20) connected to the housing and being moveable between a closed position (covering the opening) and an open position (uncovering the opening), in the closed position the front door extending over the receiving cavity of the housing, in the open position the receiving cavity being unobstructed by the front door.  As to Claim 6, the cabinet further comprises at least one latch (22) having engaged and disengaged positions, in the engaged position the latch retaining the front door in the closed position (as readily apparent).  As to Claim 7, the latch includes a catch (23) and a strike plate (part of side plate with slot – [0017]).  As to Claim 11, the latch is mounted between the front door and the housing (shown).  As to Claim 12, the latch is configured to communicate via a local wireless network (wireless network – [0017]) for at least one of moving the front door to the open position via activation by a remote device (local or remote) or communicating movement of the front to the open position to a status monitoring system (disclosed).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Berg in view of Germano.  Berg teaches applicant’s basic inventive claimed cabinet as outlined above, including the use of a door latch, but does not show the latch as being a magnetic latch.  Germano is cited as an evidence reference for the known use of a magnetic latch in order to secure a door to a cabinet body.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify / replace the latch of Berg so as to utilize a magnetic latch in view of Germano’s teaching because this arrangement would provide an alternative latching means by which the coupling of the door to the cabinet can be simplified by using a magnetic securing latch as opposed to a latch employing moving parts. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Berg.  Berg teaches applicant’s basic inventive claimed cabinet as outlined above, including the use of a latch having both a catch and strike plate; but Berg does not show the catch being mounted to the housing or the plate being mounted to the door (Berg shows the opposite placement of the features).  As such, the position is taken that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to vary the arrangement of mating components since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art and therefore will not distinguish the invention from the prior art in terms of patentability.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with the steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious expedient.).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hermann.  Hermann teaches applicant’s basic inventive claimed cabinet as outlined above, including the use of a latch having both a catch and strike plate; but Hermann does not show the catch being mounted to the housing or the plate being mounted to the door (Hermann shows the opposite placement of the features).  As such, the position is taken that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to vary the arrangement of mating components since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art and therefore will not distinguish the invention from the prior art in terms of patentability.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with the steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious expedient.).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Germano in view of Petrov [US 2009/0229191].  Germano teaches applicant’s basic inventive claimed cabinet as outlined above, including the use of a stop and a portion of the door configured to interact with the stop, but does not show the portion of the door being part of a latch capable of retaining the door in the closed position.  Petrov is cited as an evidence reference for the known use of a magnetic hinge latch (note fig. 2) used to retain a pivotable element (1) up against a static structure (12).  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Germano’s portion of the door so as to include a magnetic component in view of Petrov’s teaching because this arrangement would enhance the versatility of Germano’s device by allowing the stop and portion of the door (functioning also as hinge) to incorporate a magnetic component, where a complementary component would reside on the housing, whereby the closing of the door would be releasably retained by the magnetic attraction between opposing components and thus effectively retain the door in the closed position.  The use of the magnetic hinge could be supplementary to the existing magnetic latching means or a replacement of the existing magnetic latching means as dictated by the needs and/or preferences of an end user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892 showing various cabinet structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JOH
September 10, 2022

/James O Hansen/Primary Examiner, Art Unit 3637